DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanataki US Patent No.: 6,246,843 in view of Tsubotani USPG Pub No.: US 2017/0023895.
Regarding Claim 1, Nanataki teaches an image forming apparatus (see figures 1 and 2) comprising: 
a fixing unit including a tubular film (figure 2, 6), 
a pressure roller (2) abutting against an outer circumference surface of the film to form a nip portion (see figure 2), and 
a heater (1) including a heating element (4), 
wherein the fixing unit is configured to fix a toner image to a recording material by heating the toner image on the recording material with the heater at the nip portion (seen in figure 2); and 
wherein the portion of the heating element is located in an area corresponding to a second area of the nip portion (see figure 21 in which a portion of the heating element 18 is in an area on the ends, with respect to a center region, in which a sheet is not passed), 
wherein a first area of the nip portion is an area through which the recording material conveyed to the nip portion is passed and the second area of the nip portion is an area through which the recording material conveyed to the nip portion is not passed (seen in figure 21; also see corresponding figure 22, which shows a general layout of the circuitry including positioning of the thermistors and heating elements). 
Although, Nanataki discloses a control unit that uses temperature measurement results of the thermistors to calculate a power adjustment level for the heaters, this reference does not explicitly teach: a control unit configured to calculate an accumulated electrical energy supplied to a portion of the heating element, wherein the control unit is configured to determine an operation of heat leveling, which is performed for leveling a heat distribution in the nip portion after the recording material had passed the nip portion, based on the calculated accumulated electrical energy.
However, Tsubotani teaches a control unit configured to calculate an accumulated electrical energy supplied to a portion of the heating element (figure 3, S20 in which the integrated, or accumulated, energy amount is calculated for the entire heating device, which if modifying Nanataki, would include both the first area and second area of the nip), wherein the portion of the heating element is located in an area corresponding to a second area of the nip portion (if modifying Nanataki, would include both the first area and second area of the nip), wherein the control unit is configured to determine an operation of heat leveling (figure 3, S35 and figure 6, which teaches changing the nip width which would help in leveling the heat, particularly at the end regions), which is performed for leveling a heat distribution in the nip portion after the recording material had passed the nip portion, based on the calculated accumulated electrical energy (see figure 3, S20-S32 which teaches determining the energization ratio from the accumulated energy.  Next, refer to figures 3 and 6 as well as [0053] which teaches that decreasing the nip width based on energization ratio, which was determined again from the accumulated energy determination, which reduces overall heat).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Nanataki with those of Tsubotani in order to allow a user to maintain a desired level of energy consumption (as discussed in Tsubotani [0015]-[0016]).
Regarding Claim 2, Nanataki teaches the image forming apparatus according to claim 1, wherein the heater is configured to be supplied power from an AC power supply (see figure 13).
Regarding Claim 3, Nanataki teaches the image forming apparatus according to claim 2, further comprising a switch (figure 13, 51) configured to connect and disconnect a power supply path from the AC power supply to the heater, wherein the control unit is configured to output a control signal for controlling the switch every half cycle of a power supply frequency of the AC power supply (see figures 13-15).
Regarding Claim 18, Tsubotani, as applied above, teaches the image forming apparatus according to claim 1, wherein the control unit is configured to stop the pressure roller for a period of time in which the operation of heat leveling is executed, or to drive the pressure roller for the period of time (seen in figure 3).
Regarding Claim 19, Nanataki, as applied above, teaches the image forming apparatus according to claim 1, wherein the heater is arranged in an interior space of the film, the film being nipped by the heater and the pressure roller, and the toner image on the recording material is heated by the film at the nip portion (see figure 2, which shows these features).
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852